AFFIRM; Opinion Filed February 27, 2013.

 

QEuurt of Qppeals
fifth Eigttitt of ﬂexes at 2195111812:

 

N0. 05-12—01151-CR

 

CHARLES WILLIAM KECKLER, Appellant
V.

THE STATE OF TEXAS, Appellee

   

Dallas County, Texas
 __ NO- F12-53930-T

m mu; mJlm mum

 

 

 

MEMORANDUM OPINION

Before Justices Francis, Lang, and Evans
Opinion by Justice Lang

Charles William Keckler waived a jury and pleaded guilty to assault involving family
violence, with three prior assault-family violence convictions. See TEX. PENAL CODE ANN.
§22.01(a), (b)(2)(A) (West 2011); TEX. FAM. CODE ANN. §§ 71.002], 71005 (West 2008 &
Supp. 2012). The trial court assessed punishment, enhanced by a prior felony conviction, at ten
years’ imprisonment. See TEX. PENAL CODE ANN. §l2.42(a) (West Supp. 2012). In a single
issue, appellant contends the trial court abused its discretion by sentencing him to imprisonment.
We afﬁrm. The background of the case and the evidence admitted at trial are well known to the

parties, and we therefore limit recitation of the facts. We issue this memorandum opinion

pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be applied in the case is
well settled.

Appellant argues the trial court abused its discretion by sentencing him to imprisonment
because such punishment violates the objectives of the penal code. Appellant asserts the
sentence is merely punitive and does not address his longstanding drug addiction and mental
health issues. The State responds that appellant has failed to preserve this issue for appellate
review and, alternatively, the record does not show the sentence violates the objectives of the
penal code.

Appellant did not complain about the sentence either at the time it was imposed or in a
motion for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723
(Tex. Apps—wDallas 2003, no pet.) (for error to be preserved for appeal, record must show
appellant made a timely request, objection, or motion). Thus, appellant has not preserved his
issue for our review.

Moreover, as a general rule, punishment that is assessed within the statutory range for an
offense is not excessive or unconstitutionally cruel or unusual. Kirk v. State, 949 S.W.2d 769,
772 (Tex. App._~Dallas 1997, pet. ref’d). Appellant was indicted for a third-degree felony
offense with a punishment range of imprisonment for two to ten years and an optional fine not to
exceed $10,000. See TEX. PENAL CODE ANN.  12.34, 22.01(b)(2)(A). The prior burglary
conviction enhanced the punishment range to that of a second—degree felony, which is
imprisonment for two to twenty years and an optional fine not to exceed $10,000. See id. §§
12.33, 12.42(a). The ten—year sentence assessed in this case is within the statutory range for a

second—degree felony offense.

We conclude the trial court did not abuse its discretion in sentencing appellant to
imprisonment. See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim App. 1984) (sentence
within proper range of punishment will not be disturbed on appeal). We resolve appellant’s sole
issue against him.

We afﬁrm the trial court’sjudgment.

 
   

£1,

,NG

 

DoUGLAs s,
JUSTICE

Do Not Publish
TEX. R. APP. P. 47
121151F.U05

 

QEnurt of Qppealﬁ
fifth ZIBt'stritt of (Email at EBaIIaz

JUDGMENT
CHARLES WILLIAM KECKLER, Appeal from the 283rd Judicial District
Appellant Court of Dallas County, Texas (Tr.Ct.No.
I712-53930-T).
No. 05-12—01 15 1 —CR V. Opinion delivered by Justice Lang, Justices

Francis and Evans participating.
THE STATE OF TEXAS, Appellee

Based on the Court’s opinion ofthis date, the trial court’s judgment is AFFIRMED.

Judgment entered February 27, 2013.